863 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas Edward HATCHER, Defendant-Appellant.
No. 88-6221.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1988.

Before LIVELY and WELLFORD, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Defendant appeals from the district court's order which denied his application for bail pending trial on charges of conspiracy to distribute and to possess with the intent to distribute cocaine (21 U.S.C. Sec. 821(a)(1) and 846), use of a communications facility to facilitate the violation of a federal narcotics statute (21 U.S.C. Sec. 843(b)), use of a firearm during the commission of a drug trafficking offense (18 U.S.C. Sec. 924(c)(1)) and possession of unregistered firearms (21 U.S.C. Secs. 5861(d) and 5871).  The government has filed a brief in opposition to release pending trial.  The court has been advised that defendant's trial is to occur on November 28, 1988.


2
We conclude that defendant has not overcome the presumption in favor of detention set forth in 18 U.S.C. Sec. 3142(e), and he has not established that the facts upon which the district court relied in finding that no condition or combination of conditions will reasonably assure the appearance of the defendant or the safety of the community are clearly erroneous.   U.S. v. Hazime, 762 F.2d 34 (6th Cir.1985).


3
Accordingly, the judgment of the district court is affirmed.